                                          Case 5:17-cv-07305-EJD Document 211 Filed 11/20/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                       Case No. 17-cv-07305-EJD (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE MISCELLANEOUS
                                                    v.                                      MOTIONS
                                  10

                                  11     APPLE INC.,                                        Re: Dkt. Nos. 186, 187, 196
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court held a hearing on two discovery disputes (Dkt Nos. 184 and 198) on November

                                  15   20, 2019. Dkt. No. 206. Following discussion of those discovery disputes, the Court discussed

                                  16   three other pending discovery-related motions. For the reasons stated on the record, the Court

                                  17   resolves those motions as follows:

                                  18           Mr. Kannan’s administrative motion re schedule to seek protective order (Dkt. No. 186)

                                  19   has been addressed, in part, by this Court’s order at Dkt. No. 190. In all other respects, the motion

                                  20   is denied.

                                  21           Mr. Kannan’s administrative motion for reconsideration of ruling (Dkt. No. 187) is an

                                  22   improper request for reconsideration of a portion of the Court’s November 6, 2019 order regarding

                                  23   compensation information (Dkt. No. 183 at 2). The Court denies the motion, except that Apple

                                  24   must produce the records from its Merlin system sufficient to show which of Mr. Kotni’s

                                  25   employees received “high growth” or “key talent” designations during the relevant period. Such

                                  26   production shall be made no later than November 27, 2019.

                                  27           Mr. Kannan’s administrative motion for a discovery ruling (Dkt. No. 196) is denied in its

                                  28   entirety.
                                         Case 5:17-cv-07305-EJD Document 211 Filed 11/20/19 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: November 20, 2019

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            2
